Citation Nr: 0714948	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2004, for payment of additional compensation for a dependent 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970, and from July 1986 to December 1992.  He also served in 
the Coast Guard from March 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered by the Anchorage, 
Alaska Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.

The veteran perfected his appeal and elected to have the case 
decided without a hearing. 


FINDINGS OF FACT

1.  The record contains a marriage certificate and a July 
1976 divorce certificate for the veteran's first wife, a 
marriage certificate and an October 1992 divorce decree for 
the veteran's second marriage.

2.  By a rating decision dated in March 1998, the RO 
increased the veteran's combined disability rating from 20 
percent to 80 percent, effective August 1997.  

3.  In June 1998, the RO advised the veteran of the increased 
evaluation and informed him that if he had dependents, he 
needed to complete a VA Form 21-686c for Declaration of 
Status of Dependents, and return the completed form within 
one year.  

4.  A copy of the veteran's marriage certificate to his 
current wife dated in February 1994, along with other proof 
of marriage, was received by the RO in October 2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 1, 2004 for payment of additional benefits for a 
dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 
3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed. 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

This case involves the application of law to certain facts - 
such as the effective date for a combined rating higher than 
30 percent and the date when information, which was needed to 
award additional compensation for the veteran's wife, was 
received by the RO - and those facts are already established 
by the evidence now of record and are not in dispute.  
Collecting additional evidence would not be productive or 
helpful to the veteran's appeal.  See, Smith 14 Vet. App. 
227, 231-2 (2000).  Thus, because the law as mandated by 
statute, and no further development of evidence is 
dispositive of this appeal, VCAA requirements are satisfied.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.)


Legal Criteria

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  38 
U.S.C. § 315 (1976).  Effective October 1, 1978, Pub. L. 95- 
479 provided that additional compensation would be payable to 
veterans with a combined disability evaluation of 30 percent 
or more for their dependents.  38 U.S.C.A. § 1115.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1).

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. §§ 
3.204, 3.205, 3.216.

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205.

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31.  Pursuant 
to provisions of law governing the initiation of payments of 
benefit awards, the payment of increased compensation due to 
an added dependent shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.


Analysis

It has been contended, that the date of entitlement to 
compensation for the veteran's dependent spouse should be 
earlier than November 1, 2004, because the RO had knowledge 
of the veteran's marriage since May 1998, when payment of the 
veteran's subsistence benefits under Vocational 
Rehabilitation was terminated.  

By a rating decision dated in September 1993, the RO granted 
service connection for early arthritis of multiple joints, 
and assigned a rating of 20 percent, effective December 1992.  
The RO also awarded a noncompensable rating for residuals of 
a left tibia stress fracture.  In February 1996, the veteran 
submitted a VA Form 21-686c for Declaration of Status of 
Dependents, wherein he indicated that he was married K.A.W. 
in January 1977.  In the application, the veteran noted that 
he had previously been married to M.A.K. in May 1968 and 
divorced in January 1976.  At the time, the record included a 
copy of a marriage certificate and a July 1976 divorce 
certificate for the veteran's first wife, as well as a 
marriage certificate and an October 1992 divorce decree for 
the veteran's second marriage to K.A.W.

In a March 1998 rating decision, the veteran was granted 
service connection for post-traumatic stress disorder (PTSD) 
and was assigned an evaluation of 70 percent effective August 
1997.  Accordingly, his combined disability rating increased 
to more than 30 percent, effective August 1997.  The veteran 
was apprised of this decision by VA letter dated June 10, 
1998, and was told in the letter that he needed to fill out 
VA Form 21-686c, Declaration of Status of Dependents, within 
one year of the date of the award letter. 

In September 2002, the veteran submitted a claim for 
permanent total disability benefits.  The claim was denied in 
June 2003 and at the time, he was informed that his 
compensation payments would remain unchanged.  In August 
2003, the RO granted individual employability benefits 
effective September 2002.  The veteran was advised that he 
was being paid as a single veteran, with no dependents.  

In October 2004, the RO received the veteran's claim for 
additional compensation for a dependent spouse.  The veteran 
included copies of income tax returns with information 
concerning his spouse and a certificate of marriage to his 
current wife, K.A.W., dated in February 1994.  In December 
2004, the RO awarded payment of dependent allowance effective 
November 1, 2004.  

The veteran was advised of his potential entitlement to 
additional benefits for a dependent spouse by the June 10, 
1998 letter.  A copy of the veteran's February 1994 marriage 
certificate was received by VA in November 2004.  There is no 
evidence that this record was sent to VA prior to November 
2004.  Consequently, prior to November 2004, the veteran had 
failed to submit a complete application with all requested 
evidence for additional compensation for a dependent spouse.  

To the extent that the veteran asserted in a January 2005 
statement that he did not receive notice of the need to 
submit a VA Form 21-686c for Declaration of Status of 
Dependents following the increase of his combined disability 
rating to 80 percent, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties." United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).

Here, the Board finds the veteran's mere assertion that he 
didn't receive VA Form 21-686c for Declaration of Status of 
Dependents is not sufficient to rebut the presumption of 
regularity in the administrative process.  The record shows 
that an appropriate notification letter was sent to the 
veteran at his last known address of record in June 1998.  
The letter was not returned by the U.S. Postal Service.  
Thus, the Board is satisfied that the veteran was properly 
and promptly notified of the disposition of the March 1998 
rating decision, and the need to submit a VA Form 21-686c no 
later than a year from the date of the letter.

Although the veteran is correct in his contention that there 
was evidence of his current marriage in the records on file, 
such as in the February 1998 VA examination report and other 
post-service medical records, the Board finds that the RO's 
request for a completed VA Form 21-686c, Declaration of 
Status of Dependents, by VA letter dated June 10, 1998, after 
the veteran was granted a 70 percent evaluation for PTSD, was 
reasonable under the circumstances of this case, as there was 
information in the claims files that his most recent marriage 
to K.A.W. had been dissolved by a divorce decree dated in 
October 1992.  See 38 C.F.R. § 3.205.  The veteran's failure 
to respond to the RO's request meant that the RO was not 
informed of the actual status of his dependent spouse until 
the material was provided in October 2004.

The laws are clear that to establish entitlement to 
additional benefits for a dependent spouse, the mere fact 
that the veteran has submitted evidence showing that he or 
she is married is not sufficient to award such benefits.  The 
RO was not obligated to begin paying additional benefits for 
a dependent spouse based solely on the information provided 
during a VA examination.  The veteran was required to follow 
through with specific information after VA compensation 
benefits were awarded to him, as required by law.  He failed 
to do so.  As more than a year had elapsed since the 
veteran's combined disability rating was increased in excess 
of 30 percent, and the request for information on his 
dependent spouse had occurred, the RO was entitled to make 
the increase in compensation for the veteran's dependent 
spouse effective from the first day of the month following 
the month in which the requested information on his dependent 
spouse was received.

Although in March 1998, the RO granted service connection for 
PTSD and assigned an evaluation of 70 percent effective 
August 1997, which enabled him to meet the eligibility 
requirements for an increase in disability compensation for a 
dependent spouse, his failure to provide specific information 
about his divorce and remarriage until October 2004, resulted 
in the current effective date of November 1, 2004.  
Accordingly, for the reasons and bases discussed above, the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An effective date earlier than November 1, 2004, for the 
payment of additional compensation benefits for a dependent 
spouse is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


